ORDER
The Disciplinary Review Board having filed with the Court its - decision concluding that LOUIS B. BERTONI of CLIFTON, who was admitted to the bar of this State in 1970, should be reprimanded for violating 72. 1:21-6 (recordkeeping requirements), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
*543It is ORDERED that LOUIS B. BERTONI is hereby reprimanded; and it is further
ORDERED that LOUIS B. BERTONI continue to comply with the Order of the Court filed August 2,1999, that requires respondent until further Order of the Court to retain an accountant, to provide quarterly reconciliations of his attorney trust accounts, to practice law under supervision, and to have all checks drawn on his attorney trust accounts co-signed by his supervising attorney; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.